ORDER

PER CURIAM.
Defendant pled guilty to three counts of felony stealing in violation of section 670.040, RSMo 1994. The trial court sentenced him to three concurrent seven year terms. Defendant was delivered to the department of corrections on April 5, 1996.
On July 10, 1996, defendant filed his Rule 24.035 motion. The motion court denied the motion as untimely and defendant appeals.
Defendant’s motion was properly denied. He did not file it within the 90-day time limit imposed by Rule 24.035(b). This time limit is mandatory, and the supreme court has held it to be constitutionally valid and reasonable. Day v. State, 770 S.W.2d 692, 695 (Mo.banc 1989).
The motion court’s judgment is based on findings of fact that are not clearly erroneous. No error of law appears. An opinion *306would have no precedential value. Rule 84.16(b).
The motion court’s judgment is affirmed.